



Exhibit 10.1
VOYA FINANCIAL, INC.
SEVERANCE PLAN FOR SENIOR MANAGERS
Voya Financial, Inc. (the “Company”) has adopted the Voya Financial, Inc.
Severance Plan for Senior Managers (the “Plan”) as set forth below, to provide
severance benefits to Eligible Employees whose employment is terminated in a
Qualified Termination (as defined below). This Plan is effective as of March 1,
2016 (the “Effective Date”) and applies to terminations occurring on and after
that date.
Article 1– Definitions
As used in the Plan, the following words and phrases and any derivatives thereof
will have the meanings set forth below unless the context clearly indicates
otherwise.
1.1
“Annual Compensation” shall mean the sum of (i) the Eligible Employee’s annual
base salary (determined immediately prior to the Qualified Termination and
without regard to any decrease in such salary constituting Good Reason), and
(ii) the Eligible Employee’s target annual bonus with respect to the year in
which the Qualified Termination occurs.

1.2
“Board” shall mean the Board of Directors of the Company.

1.3
“Cause” shall mean (x) with respect to an Eligible Employee employed pursuant to
a written employment agreement which agreement includes a definition of “Cause,”
“Cause” as defined in that agreement or (y) with respect to any other Eligible
Employee, the occurrence of any of the following:

(a)
such Eligible Employee’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof or under the laws of any other jurisdiction;

(b)
such Eligible Employee’s commission of, or participation in, a fraud or act of
dishonesty against the Company or any Subsidiary or any client of the Company or
of any Subsidiary;

(c)
such Eligible Employee’s material violation of any material contract or
agreement between the Eligible Employee and the Company or any Subsidiary;

(d)
any act or omission by such Eligible Employee involving malfeasance or gross
negligence in the performance of the Eligible Employee’s duties and
responsibilities to the material detriment of the Company or any Subsidiary; or

(e)
such Eligible Employee’s material violation of the applicable rules or
regulations of any governmental or self-regulatory authority that causes
material harm to the Company or any Subsidiary, such Eligible Employee’s
disqualification or bar by








--------------------------------------------------------------------------------





any governmental or self-regulatory authority from serving in the capacity
required by his or her job description or such Eligible Employee’s loss of any
governmental or self-regulatory license that is reasonably necessary for such
Eligible Employee to perform his or her duties or responsibilities, in each case
as an employee of the Company or any Subsidiary.
The determination as to whether Cause has occurred shall be made by the Company
or Participating Employer, as applicable, in its sole discretion and, in such
case, the Company or Participating Employer, as applicable, also may, but shall
not be required to, specify the date such Cause occurred (including by
determining that a prior termination of employment was for Cause).
1.4
“Change in Control” shall mean the occurrence of any of the following events:

(a)
Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the Effective Date,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(b)
Any person (as defined in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), becomes a beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then-outstanding securities eligible to vote for the election
of the Board (the “Voya Financial Voting Securities”); provided, however, that
the event described in this Article 1.4(b) shall not be deemed to be a Change in
Control by virtue of the ownership of, or an acquisition of, Voya Financial
Voting Securities: (1) by the Company or any Subsidiary, (2) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (3) by any underwriter temporarily holding securities pursuant to an
offering of such securities or (4) pursuant to a Non-Qualifying Transaction (as
defined in Article 1.4(d) below);

(c)
The approval by the stockholders of the Company of any dissolution or
liquidation of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or



2



--------------------------------------------------------------------------------





(d)
The consummation of any merger, consolidation or statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the stockholders of the Company, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”) unless
immediately following such Business Combination: (1) more than 50% of the total
voting power of (A) the entity resulting from such Business Combination (the
“Surviving Entity”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
power, is represented by Voya Financial Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Voya Financial Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Voya Financial Voting Securities among the holders thereof immediately
prior to the Business Combination), (2) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving Entity
or the parent) is or becomes the beneficial owner, directly or indirectly, of
30% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the parent (or, if there is no parent, the
Surviving Entity) and (3) at least a majority of the members of the board of
directors of the parent (or, if there is no parent, the Surviving Entity)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies all of the criteria specified in (1), (2) and (3) described in this
Article 1.4(d) shall be deemed a “Non-Qualifying Transaction”).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Voya Financial Voting Securities as a result of the acquisition of Voya
Financial Voting Securities by the Company which reduces the number of Voya
Financial Voting Securities outstanding; provided that if after such acquisition
by the Company such person becomes the beneficial owner of additional Voya
Financial Voting Securities that increases the percentage of outstanding Voya
Financial Voting Securities beneficially owned by such person, a Change in
Control shall then occur.
1.5
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder.

1.6
“Committee” shall mean the Compensation and Benefits Committee of the Board or
its successor committee.

1.7
“Company” shall mean Voya Financial, Inc., a Delaware corporation, and any
successor thereto.



3



--------------------------------------------------------------------------------





1.8
“Eligible Employee” shall mean a Principal Executive Officer, a Tier 1 Employee,
a Tier 2 Employee, or a Tier 3 Employee.

1.9
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and rulings issued thereunder.

1.10
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.

1.11
“Good Reason” shall mean, in the absence of written consent of an Eligible
Employee:

(a)
any material and adverse change in the Eligible Employee’s position or authority
with the Company or Participating Employer as in effect immediately before a
Change in Control, other than an isolated and insubstantial action not taken in
bad faith and which is remedied by the Company or Participating Employer within
60 days after receipt of notice thereof given by the Eligible Employee;

(b)
the transfer of the Eligible Employee’s primary work site to a new primary work
site that is more than 50 miles from the Eligible Employee’s primary work site
in effect immediately before a Change in Control; or

(c)
a diminution of the Eligible Employee’s base salary in effect immediately before
a Change in Control by more than 10%, unless such diminution applies to all
similarly situated employees.

Notwithstanding the foregoing, placing the Eligible Employee on a paid leave for
up to 90 days, pending the determination of whether there is a basis to
terminate the Eligible Employee for Cause, shall not constitute a Good Reason
event. If the Eligible Employee does not deliver to the Company or Participating
Employer, as applicable, a written notice of termination within 60 days after
the Eligible Employee has knowledge that an event constituting Good Reason has
occurred, the event will no longer constitute Good Reason. In addition, the
Eligible Employee must give the Company or Participating Employer, as
applicable, notice and 30 days to cure the event constituting Good Reason.
1.12
“Notice” shall mean a written notice of termination without Cause and the
Termination Date provided to an Eligible Employee by the Company or a
Participating Employer.

1.13
“Participating Employer” shall mean each Subsidiary designated by the Company as
a Participating Employer.

1.14
“Plan” shall mean the Voya Financial, Inc. Severance Plan for Senior Managers,
as set forth in this document and as it may be amended from time to time in
accordance with Article 4.2.

1.15
“Plan Administrator” shall mean the Committee or its delegate.



4



--------------------------------------------------------------------------------





1.16
“Principal Executive Officer” shall mean any employee of the Company or a
Participating Employer who is designated by the Plan Administrator as a
“Principal Executive Officer.”

1.17
“Qualified Termination” shall mean with respect to each Eligible Employee, the
termination of such Eligible Employee’s employment with the Company or
Participating Employer, as applicable, (a) by the Company or Participating
Employer, as applicable, without Cause, provided that transferring an Eligible
Employee’s employment, at the direction of the Company or a Participating
Employer, as applicable, from the Company to a Participating Employer, from a
Participating Employer to the Company, or from one Participating Employer to
another Participating Employer shall not constitute a Qualified Termination, or
(b) by such Eligible Employee for Good Reason upon or within two years after a
Change in Control.

1.18
“Severance Benefits” shall mean the benefits described in Article 3.

1.19
“Severance Multiple” shall mean:

(a)
in connection with a Qualified Termination occurring prior to or more than two
years following a Change of Control: (i) with respect to Principal Executive
Officers, two (2); (ii) with respect to Tier 1 Employees, one and three quarters
(1.75); (iii) with respect to Tier 2 Employees, one and one half (1.5); and (iv)
with respect to Tier 3 Employees, one (1); and

(b)
in connection with a Qualified Termination occurring at the same time as or
within two years of a Change of Control: (i) with respect to Principal Executive
Officers or Tier 1 Employees, two (2); (ii) with respect to Tier 2 Employees,
one and one half (1.5); and (iii) with respect to Tier 3 Employees, one (1).

1.20
“Spouse” shall mean the person legally married to an Eligible Employee at the
time of his or her incurring a Qualified Termination, determined in accordance
with the local law where the Participant resides. For purposes of the Plan, a
domestic partner will also be treated as the Eligible Employee’s surviving
Spouse, if an Affidavit of Domestic Partnership was on file with the Company or
Participating Employer on the date of death.

1.21
“Subsidiary” shall mean any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then-outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or
managing partners.

1.22
“Termination Date” shall mean for each Eligible Employee, the official last date
at work established by the Company or Participating Employer, as applicable.

1.23
“Tier 1 Employee” shall mean an employee of the Company or a Participating
Employer who is designated by the Plan Administrator as a “Tier 1 Employee.”



5



--------------------------------------------------------------------------------





1.24
“Tier 2 Employee” shall mean an employee of the Company or a Participating
Employer who is designated by the Plan Administrator as a “Tier 2 Employee.”

1.25
“Tier 3 Employee” shall mean an employee of the Company or a Participating
Employer who is designated by the Plan Administrator as a “Tier 3 Employee.”

Article 2    – Eligibility
2.1
Eligibility to Participate. All Eligible Employees will be eligible to
participate in the Plan and receive the benefits described in Article 3 subject
to the terms and conditions of the Plan.

2.2
Termination of Participation. An individual’s participation in the Plan will
cease when he or she ceases to be an Eligible Employee or if he or she incurs a
Qualified Termination and he or she has received all benefits due under the Plan
as a result of such Qualified Termination.

Article 3    – Benefits
3.1
Entitlement to Benefits.

(f)
General. Benefits are payable under this Plan to Eligible Employees who have a
Qualified Termination and satisfy the requirements of this Article 3.

(g)
Right to Establish Termination Date. Except with respect to a termination of
employment for Good Reason, the Company or Participating Employer shall have the
right to establish a projected Termination Date for an Eligible Employee,
provided that the Company or Participating Employer, as applicable, shall give
notice of the Termination Date to the Eligible Employee no earlier than ninety
(90) days and no later than thirty (30) days before such date. The Eligible
Employee must remain in active employment with the Company or Participating
Employer and continue to satisfactorily perform all the duties of his or her
position until his or her actual Termination Date in order to be eligible for
Severance Benefits unless the Company or Participating Employer, as applicable,
determines otherwise. Notwithstanding receipt of a Notice, an Eligible Employee
will not be entitled to Severance Benefits if he or she takes action or fails to
take action prior to the Termination Date that would prevent his or her
termination from being a Qualified Termination or that would result in a loss of
Severance Benefits under Article 3.3.

(h)
Release. An Eligible Employee who otherwise satisfies the requirements of this
Article 3 will be eligible for Severance Benefits described in Article 3.2 only
if he or she executes and returns to the Company or Participating Employer, as
applicable, a release of claims in substantially the form attached hereto as
Exhibit A within such time period as the Company or Participating Employer, as
applicable, may require, and such release becomes effective.



6



--------------------------------------------------------------------------------





(i)
No Severance Benefits. An Eligible Employee will not be entitled to any benefits
whatsoever under this Plan if he or she:

(i)
Experiences a termination of employment other than a Qualified Termination;

(ii)
Except with respect to a termination of employment for Good Reason, fails to
continue in active employment with the Company or Participating Employer and to
satisfactorily perform all duties of his or her position until the actual
Termination Date established for such Eligible Employee by the Company or
Participating Employer, as applicable, unless the Company or Participating
Employer, as applicable, determines otherwise; or

(iii)
Does not validly execute an effective release as described in Article 3.1(c)
above.

3.2
Severance Benefits. Each Eligible Employee who has a Qualified Termination and
executes the release described in Article 3.1(c) will be eligible for the
following Severance Benefits (contingent upon his or her release becoming
effective):

(e)
A lump sum cash payment equal to the product of the Eligible Employee’s
Severance Multiple and the Eligible Employee’s Annual Compensation, to be paid
as soon as practicable following the first date on which the release referred to
in Article 3.1(c) above is no longer revocable, but in no event later than March
15 of the year following the year in which the termination of employment occurs.

(f)
For the one (1) year period immediately following the termination of employment,
the Eligible Employee and his or her eligible dependents shall be entitled to
continue participation in the employee health care plan maintained by the
Company or Participating Employer, as applicable, upon the same terms and
conditions in effect from time to time for active employees of the Company or
Participating Employer, as applicable, as determined in good faith by the
Company or Participating Employer, as applicable, which period of coverage shall
be considered to be part of, and shall run concurrent with, the period of
continued coverage required to be offered under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and after which time the Eligible Employee
may elect to participate in continuation of coverage pursuant to COBRA for the
remaining required coverage period. Notwithstanding anything to the contrary in
the Plan, if the Company’s or Participating Employer’s, as applicable, providing
health care coverage continuation under this Article 3.2(b) would violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties under the Patient Protection and Affordable Care
Act of 2010 or the related regulations and guidance promulgated thereunder
(“PPACA”), the Company shall have the right to amend this Article 3.2(b) in a
manner it determines, in its sole discretion, to comply with the PPACA.



7



--------------------------------------------------------------------------------





(g)
An annual bonus for the year in which the Qualified Termination occurs (and, if
the Qualified Termination occurs prior to the payment of the annual bonus in
respect of the year immediately preceding the year in which the Qualified
Termination occurs, an annual bonus for such preceding year):

(i)
with respect to Principal Executive Officers and Tier 1 Employees, equal to the
actual annual bonus amount that such Eligible Employee would have received if he
or she had remained employed with the Company or Participating Employer through
the date on which such annual bonus is paid to active employees, which amount
shall be prorated based on the number of days the Eligible Employee was actively
employed with the Company or Participating Employer during the year to which the
bonus relates, which bonus shall be paid at the same time annual bonus payments
are made to active employees, and in no event later than March 15 of the year
following the year in which the Qualified Termination occurs; and

(ii)
with respect to Tier 2 and Tier 3 Employees, equal to the greater of (x) the
annual bonus that such Eligible Employee would have received if he or she had
remained employed with the Company or Participating Employer through the date on
which such annual bonus is paid to active employees, calculated based on actual
performance through the date of the Qualified Termination, or (y) the Eligible
Employee’s target annual bonus, in each case prorated based on the number of
days the Eligible Employee was actively employed with the Company or
Participating Employer during the year to which the bonus relates, which bonus
shall be paid at the same time as the lump sum cash payment described in Article
3.2(a).

3.3
Termination of Severance Benefits. If a former Eligible Employee of the Company
or Participating Employer breaches any of the covenants set forth in Article 6
below, he or she shall forfeit any unpaid Severance Benefits and shall be
required to repay to the Company or Participating Employer, as applicable, any
paid or provided Severance Benefits, as described in Article 6.

3.4
Death Before Payment. If an Eligible Employee who satisfies the requirements for
benefits under this Article 3 dies after receiving notice of a Qualified
Termination and Termination Date, but before he or she receives payment of the
entire amount due him or her under this Plan, the Company or Participating
Employer, as applicable, will pay the remaining Severance Benefits to his or her
surviving Spouse, if any, or if there is no surviving Spouse, to his or her
estate, in a lump sum as if the Eligible Employee had survived. All lump sum
payments described in this Article 3.4 shall be made no later than 2-1/2 months
after the date of death.

3.5
Withholding and Deductions. The Company or Participating Employer, as
applicable, will make deductions from each payment of Severance Benefits for
income and employment taxes, as required by applicable law. The Company or
Participating Employer, as applicable, will have the right to make deductions
from Severance Benefits to satisfy any indebtedness that a former Eligible
Employee has to the Company or a



8



--------------------------------------------------------------------------------





Subsidiary as of his or her Termination Date, but a decision by the Company or
Participating Employer, as applicable, not to reduce Severance Benefits to
satisfy such indebtedness shall not constitute a waiver of its claim for such
recovery of said indebtedness.
3.6
No Duplication. If the Plan Administrator determines, in its sole discretion,
that all or a portion of the benefit payable or previously paid to an Eligible
Employee under any other plan, program, employment contract or other agreement
with the Company or a Subsidiary (other than payments made under any such plan
that is intended to be tax exempt under Code Section 401(a)) is intended to
provide severance, salary continuation or other benefits duplicative of the
benefits provided under this Plan, the Plan Administrator shall have the right
to reduce the benefit otherwise payable under this Plan to the extent deemed
necessary to eliminate any unintended duplication of benefits.

3.7
Offset of Legally Required Payments. Regardless of the amount of an Eligible
Employee’s Severance Benefits under the Plan, such benefits will be reduced by
any payments required to be paid by the Company or Participating Employer, as
applicable, to the Eligible Employee under any federal or state law, including
without limitation the Worker Adjustment Retraining Notification Act of 1988, as
amended (except unemployment benefits payable in accordance with state law and
payment for accrued but unused vacation).

3.8
Effect of Federal Excise Tax. If the Company or Participating Employer, as
applicable, determines that any Severance Benefit would subject the Eligible
Employee to an obligation to pay an excise tax imposed by Section 4999 of the
Code (or any similar tax that may be imposed) or any interest or penalties
related to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”),
certain adjustments may be made to the Severance Benefits as follows:

(a)
Cut Back to Maximize Retained After Tax Amounts. In the event the Company or
Participating Employer, as applicable, determines that any Severance Benefits
would, in whole or part when aggregated with any other right, payment or benefit
to or for the Eligible Employee (such Eligible Employee, the “Affected
Employee”) under all other agreements, arrangements or plans of the Company or
Participating Employer, as applicable, cause any Severance Benefit or any other
payments or benefits to be subject to the Excise Tax, then the Severance
Benefits and all such rights, payments and benefits shall either (i) be paid in
full or (ii) be reduced (or appropriately adjusted) to an amount that is one
dollar less than the smallest amount that would give rise to the Excise Tax (the
“Reduced Amount”), but only if such Reduced Amount would be greater than the net
after-tax proceeds (taking into account the Excise Tax) of the unreduced
Severance Benefits and all such other rights, payments and benefits.

(b)
Implementation Rules. If the Severance Benefits must be reduced as provided in
Article 3.8(a), any reduction in payments and/or benefits required by this



9



--------------------------------------------------------------------------------





provision will be made to the lump sum cash payment made pursuant to Article
3.2(a). The Eligible Employee shall be advised of the determination regarding
reduction and the reasons therefore, and the Eligible Employee and his or her
advisors will be entitled to present information that may be relevant to this
determination. In no event shall such reduction be effected through a delay in
the timing of any Severance Benefit that is subject to Code Section 409A (or
that would become subject to Code Section 409A as a result of such delay).
(c)
For purposes of determining whether any of the Severance Benefits will be
subject to the Excise Tax and the amount of such Excise Tax:

(i)
All Severance Benefits shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by the Company or
Participating Employer, as applicable, the Severance Benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax.

(ii)
The value of any non cash benefits or any deferred payment or benefit shall be
determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

(d)
For purposes of determining the amount of the reduction in Severance Benefits
pursuant to Article 3.8(a), the Affected Employee shall be deemed (i) to pay
federal income taxes at the applicable rates of federal income taxation for the
calendar year in which the compensation would be payable; and (ii) to pay any
applicable state and local income taxes at the applicable rates of taxation for
the calendar year in which the compensation would be payable, taking into
account any effect on federal income taxes from payment of state and local
income taxes..

Article 4    – Administration, Amendment And Termination
4.1
Administration. The Plan Administrator or its delegate has the exclusive
responsibility and complete discretionary authority to control the operation,
management and administration of this Plan, with all powers necessary to enable
it properly to carry out those responsibilities, including but not limited to,
the power to construe this Plan, to determine eligibility for benefits, to
settle disputed claims and to resolve all administrative, interpretive,
operational, equitable and other questions that arise under this Plan. The
decisions of the Plan Administrator on all matters will be final and binding on
all interested parties. To the extent a discretionary power or responsibility
under this



10



--------------------------------------------------------------------------------





Plan is expressly assigned to a person or persons by the Plan Administrator,
that person or persons will have complete discretionary authority to carry out
that power or responsibility and that person’s decisions on all matters within
the scope of that person’s (or those persons’) authority will be final and
binding on all interested parties.
4.2
Amendment and Termination of the Plan. The Plan may be amended or terminated by
the Company at any time; provided, however, that, other than as specified in
Article 3.2(b), (i) no termination or amendment of the Plan may reduce the
Severance Benefits payable under the Plan to an Eligible Employee if the
Eligible Employee’s termination of employment with the Company or Participating
Employer, as applicable, has occurred prior to such termination of the Plan or
amendment of its provisions and (ii) the Plan may not be terminated and may not
be amended in contemplation of or within the two years following a Change in
Control without the consent of each affected Eligible Employee if such amendment
would be adverse to the interests of any Eligible Employee.

Article 5    – Source of Benefit Payments
5.1
Unfunded Obligation. The obligations of the Company or a Participating Employer
to provide any benefits under this Plan shall be unfunded and unsecured. All
Severance Benefits shall be paid solely from the general assets of the Company
or Participating Employer employing the Eligible Employee on the Termination
Date.

Article 6    – Eligible Employee Covenants
6.1
In consideration of receiving any of the Severance Benefits, each Eligible
Employee shall be subject to and abide by the restrictive covenants set forth
below.

(a)
Protection of Confidential Information. The Eligible Employee will not, without
permission of the Company or Participating Employer, as applicable, disclose any
Company or Subsidiary confidential information or trade secrets to anyone
outside the Company or Participating Employer, unless required by subpoena.
Confidential information and trade secrets include, but are not limited to,
customer lists, product development information, marketing and sales plans,
premium or other pricing information, operating policies and manuals, and other
confidential information related to the Company or any Subsidiary.

(b)
Nonsolicitation of Employees and Agents. The Eligible Employee will not, for 12
months following termination of employment, directly or indirectly attempt to
induce any employee, agent or agency, broker, broker-dealer, financial planner,
registered principal or representative of the Company or Participating Employer
to be employed by or to perform services for any entity that competes with the
Company or any Subsidiary.

(c)
Nonsolicitation of Customers. The Eligible Employee will not, for 12 months
following termination of employment, directly or indirectly attempt to solicit
the trade of any person that is a customer of the Company or any Subsidiary or
which



11



--------------------------------------------------------------------------------





the Company or any Subsidiary has been undertaking reasonable steps to procure
as a customer during the 6 months preceding termination of employment. This
limitation will only apply to products or services in competition with a product
or service of the Company or any Subsidiary, and to customers with whom the
Eligible Employee had contact during employment.
(d)
Noncompetition. The Eligible Employee will not, for twelve months (in the case
of a Principal Executive Officer or Tier 1 Employee), nine months (in the case
of a Tier 2 Employee), or six months (in the case of a Tier 3 Employee)
following the termination of employment, directly or indirectly, associate
(including as a director, officer, employee, partner, consultant, agent or
advisor) with any entity included on a defined list of Company competitors
provided to the Eligible Employee by the Company and in connection with the
Eligible Employee’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity (A) that is substantially related
to any activity that the Eligible Employee was engaged in, (B) that is
substantially related to any activity for which the Eligible Employee had direct
or indirect managerial or supervisory responsibility, or (C) that calls for the
application of specialized knowledge or skills substantially related to those
used by the Eligible Employee in his or her activities; in each case, for the
Company or Participating Employer at any time during the Eligible Employee’s
employment.

(e)
Agreement to Cooperate.  Following the termination of employment, the Eligible
Employee will cooperate with the Company, without additional compensation, on
matters within the scope of the Eligible Employee’s responsibilities during
employment. The Company or Participating Employer will reimburse reasonable
out-of-pocket expenses the Eligible Employee incurs in connection with such
assistance. The Company or Participating Employer, as applicable, will make all
reasonable efforts to minimize disruption to the Eligible Employee’s other
commitments.

6.2
If any provision of Article 6.1 is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth above, the parties
agree that they intend the provision to be enforceable to the maximum extent
possible under applicable law, and that the court should reform the provision to
make it enforceable in accordance with the intent of the parties.

6.3
The Eligible Employee acknowledges that these covenants are a material
inducement for the Company or Participating Employer, as applicable, to grant
the Severance Benefits granted under the Plan. By accepting any of the Severance
Benefits, the Eligible Employee further acknowledges that a violation of any
term of the covenants will cause the Company and/or Participating Employer, as
applicable, irreparable injury for which adequate remedies are not available at
law. Therefore, the Eligible Employee agrees that, if the Eligible Employee
breaches any of the covenants:



12



--------------------------------------------------------------------------------





(a)
the Severance Benefits for which the Eligible Employee was eligible prior to
such breach but which the Eligible Employee had not yet received shall be
immediately forfeited;

(b)
the Eligible Employee will repay to the Company or Participating Employer, as
applicable, the value of any Severance Benefits received by the Eligible
Employee; and

(c)
the Company or Participating Employer, as applicable, will be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Eligible Employee from committing any
violation of the covenants contained in Article 6.1.

6.4
The remedies in this Article 6 are cumulative and are in addition to any other
rights and remedies the Company or Participating Employer, as applicable, may
have at law or in equity as a court or arbitrator may reasonably determine.

Article 7    – Miscellaneous
7.1
ERISA. The Company intends that this Plan constitute a “welfare plan” under
ERISA and any ambiguities in this Plan shall be construed to affect that intent.

7.2
Severability. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions of this Plan, and this Plan shall be construed and enforced as if
said illegal and invalid provision had never been included herein.

7.3
409A Compliance. Notwithstanding anything herein to the contrary, if this Plan
is determined to be subject to Code Section 409A, then this Plan shall be
administered such that it complies, at all times, with the requirements of Code
Section 409A. The Plan Administrator has the sole discretion to interpret the
terms of the Plan and to administer the Plan in such a manner that Code Section
409A is satisfied with respect to any Severance Benefits payable hereunder to
the extent it is determined that Code Section 409A applies to the Plan. If the
Company or Participating Employer, as applicable, (or, if applicable, the
successor entity thereto) determines that all or a portion of the Severance
Benefits constitute “deferred compensation” under Section 409A and that the
Eligible Employee is a “specified employee” of the Company, Participating
Employer or any successor entity thereto, as applicable, as such term is defined
in Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the applicable payments shall be delayed until the first payroll date
following the six-month anniversary of the Eligible Employee’s “separation from
service” (as defined under Section 409A) and the Company or Participating
Employer, as applicable, (or the successor entity thereto, as applicable) shall
(A) pay to the Eligible Employee a lump sum amount equal to the sum of the
payments that the Eligible Employee would otherwise have received during such
six-month period had no such delay been imposed and (B) commence paying the
balance of



13



--------------------------------------------------------------------------------





the payments in accordance with the applicable payment schedule set forth in the
Plan. For purposes of Section 409A, each installment payment provided under the
Plan shall be treated as a separate payment. To the extent required by Section
409A, any payments to be made to an Eligible Employee upon his termination of
employment shall only be made upon such Eligible Employee’s separation from
service. Neither the Company nor, as applicable, the applicable Participating
Employer make any representations that the payments and benefits provided under
the Plan comply with Section 409A and in no event shall the Company or
Participating Employer be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Eligible Employee on
account of noncompliance with Section 409A.
7.4
Construction. This Plan shall be construed in accordance with ERISA and to the
extent ERISA does not preempt state law, with the laws of the State of New York
(without giving effect to conflict of law provisions). Headings and subheadings
have been added only for convenience of reference and shall have no substantive
effect whatsoever. All references to articles shall be to articles of this Plan
unless otherwise stated. The masculine pronoun includes the feminine. All
references to the singular shall include the plural and all references to the
plural shall include the singular.

7.5
Nonalienation. No benefit or payment under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, levy or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, levy upon or charge the same shall be void.

7.6
No Employment Rights. Coverage under the Plan will not give any individual the
right to be retained in the Company’s or a Subsidiary’s employment, or upon
termination any right or interest in the Plan except as provided in the Plan.

7.7
No Enlargement of Rights. No person will have any right to or interest in any
benefit except as specifically provided in the Plan. The legal status of each
Eligible Employee or beneficiary who has a claim to Severance Benefits will be
that of a general unsecured creditor of the Company or applicable Participating
Employer.

7.8
No Duty to Mitigate. No Eligible Employee shall be required to mitigate, by
seeking employment or otherwise, the amount of any Severance Benefits that the
Company or Participating Employer becomes obligated to provide under the Plan,
and amounts or other benefits to be paid or provided to an Eligible Employee
pursuant to the Plan shall not be reduced by reason of the Eligible Employee’s
obtaining other employment or receiving similar payments or benefits from
another employer.

7.9
Recoupment. All Severance Benefits shall be subject to the terms of the Voya
Financial, Inc. Compensation Recoupment Policy (as it may be amended from time
to time) to the extent applicable.

7.10
Claims Procedures.



14



--------------------------------------------------------------------------------





If any claim for benefits under the Plan is wholly or partially denied, the
claimant shall be given notice in writing of the denial. This notice shall be
furnished in writing or electronically, within a reasonable period of time after
receipt of the claim by the Plan Administrator. This period shall not exceed 90
days after receipt of the claim, except that if special circumstances require an
extension of time, written notice of the extension (which shall not exceed 90
days) shall be furnished to the claimant.
This notice shall be written in a manner calculated to be understood by the
claimant and shall set forth the following information:
(a)
the specific reasons for the denial,

(b)
specific reference to the Plan provisions on which the denial is based,

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why this material or
information is necessary,

(d)
an explanation that a full and fair review by the Company, excluding the Plan
Administrator, of the decision denying the claim may be requested by the
claimant or an authorized representative by filing with the Plan Administrator,
within 60 days after the notice has been received, a written request for the
review,

(e)
an explanation that if an appeal is requested, the claimant or an authorized
representative may review pertinent documents and submit issues and comments in
writing within the same 60-day period specified in subsection (d),

(f)
statement of the claimant’s right to bring suit under ERISA, and

(g)
such other information as may be required under ERISA.

The decision of the Company upon review shall be made promptly and not later
than 60 days after the Plan Administrator’s receipt of the request for review,
unless special circumstances require an extension of time for processing. In
this case the claimant shall be so notified, and a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of the request for
review. If the claim is denied, wholly or in part, the claimant shall be given a
copy of the decision promptly. The decision shall be communicated in writing or
electronically, shall include specific reasons for the denial, shall include
specific references to the pertinent Plan provisions on which the denial is
based, a statement that the claimant is entitled to receive pertinent documents
and information, a statement that the claimant may bring suit under ERISA, and
such other information as may be required under ERISA. The decision shall be
written in a manner calculated to be understood by the claimant. The review by
the Company on an appeal of a claim denial shall be made by persons who were not
involved in the original decision, and in a manner that complies with the ERISA
appeals procedures. Any subsequent litigation on a final determination on appeal
shall be brought no later than one year after the date the notice of the final
determination is sent to the claimant or his or her attorney or representative.


15



--------------------------------------------------------------------------------







Exhibit A
RELEASE OF CLAIMS (“RELEASE”)


Article 1 – Employee Release of Claims


In exchange for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, including, without limitation, the obligations of
Voya Financial, Inc. (“Company”) described in Article 3.2 of the Voya Financial,
Inc. Severance Plan for Senior Managers (the “Plan”), to which Eligible Employee
agrees that Eligible Employee is not entitled until and unless Eligible Employee
executes this Release and it becomes effective in accordance with its terms,
Eligible Employee, for and on behalf of himself or herself and his or her
descendants, dependents, heirs, executors, administrators, successors, trustees,
legal representatives, and permitted assigns (collectively, “Releasors”),
subject to the last paragraph of this Article 1, hereby forever waives, releases
and discharges from any and all claims, demands, complaints, charges, causes of
action, or liabilities of any kind whatsoever, upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local, or
otherwise, both known and unknown which Releasors ever had, now have or may have
against the Company and/or any of its past, present, or future parents,
subsidiaries and/or affiliates, and each of their respective predecessors,
successors and assigns, shareholders, directors, officers, partners, members,
managers, employees, trustees (in their official and individual capacities),
representatives, agents and employee benefits plans and their administrators and
fiduciaries (in their official and individual capacities), and each of their
respective affiliates, successors and assigns (collectively, “Releasees”) by
reason of facts or omissions which have occurred on or prior to the date that
Eligible Employee signs this Release, including without limitation, (i) any and
all claims, relating to Eligible Employee’s employment by the Company, the terms
and conditions of such employment, employee benefits related to his or her
employment or service, the termination or resignation of his or her employment,
and/or any of the events relating directly or indirectly to or surrounding such
termination or resignation; (ii) any and all claims pertaining to employment
(whether based on federal, state or local law, statutory or decisional),
including without limitation, all claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) (a law which prohibits discrimination on the
basis of age), the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Civil Rights Act of
1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§ 1981-86, the
Rehabilitation Act of 1973, the Family and Medical Leave Act, the Employee
Retirement Income Security Act (“ERISA”), the National Labor Relations Act, the
Sarbanes-Oxley Act of 2002, the Equal Pay Act of 1963, the Workers Adjustment
Retraining and Notification Act, the Fair Labor Standards Act, any applicable
Executive Order Programs, all as amended, and all other federal, state and local
laws or municipal statutes or ordinances, including any whistle blower or any
other federal, state, or local law, regulation or ordinance prohibiting
discrimination or pertaining to employment; (iii) any and all claims for
equitable or monetary relief, including without limitation, compensatory,
punitive, treble, liquidated, and/or consequential damages; (iv) any and all
claims under any contract, whether express or implied; (v) any and all claims
for unintentional or intentional torts, for emotional distress, and for pain and
suffering; (vi) any and all claims for violation of any statutory or
administrative rules, regulations, or codes; (vii) any


16



--------------------------------------------------------------------------------





and all claims for attorneys’ fees, costs, disbursements, back pay, front pay,
bonuses, benefits, vacation, and/or the like; and (viii) any and all claims as a
holder of securities in the Company or any of its affiliates which Releasors
ever had, now have, or hereafter can, shall, or may have against Releasees for,
upon, or by reason of any act, omission, transaction, or occurrence up to and
including the date of the execution of this Release.


Notwithstanding the foregoing terms, Eligible Employee does not waive or
release: (i) the payments, entitlements or benefits specifically provided in
this Release or the Plan; (ii) any right or claim that may not legally be
waived; (iii) any accrued vested benefits under Company employee benefit plans;
or (iv) any rights Eligible Employee had to be indemnified, including coverage
under any applicable directors’ and officers’ liability insurance policies, for
actions which occurred during his or her employment, (collectively, the
“Unreleased Claims”). Nothing in this Release bars or releases Eligible
Employee’s rights to enforce the Unreleased Claims.


Article 2 – Proceedings


Eligible Employee acknowledges that Eligible Employee has not filed any
complaint, charge, claim or proceeding, except with respect to an Unreleased
Claim, if any, against any of the Releasees before any federal, state or local
agency, court or other body (each individually a “Proceeding”). Eligible
Employee represents that Eligible Employee is not aware of any basis on which
such a Proceeding could reasonably be instituted. Eligible Employee (i)
acknowledges that Eligible Employee will not initiate or cause to be initiated
on his or her behalf any Proceeding and will not participate in any Proceeding,
in each case, except as required by law; and (ii) waives any right Eligible
Employee may have to benefit in any manner from any relief, whether monetary
damages, reinstatement, or other relief or remedies, arising out of any
Proceeding, including, without limitation, any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Further, Eligible Employee
understands that, by executing this Release, Eligible Employee will be limiting
the availability of certain remedies that Eligible Employee may have against the
Company and limiting also the ability of Eligible Employee to pursue certain
claims against the Releasees. Notwithstanding the above, nothing in Article 1 of
this Release shall prevent Eligible Employee from (i) initiating or causing to
be initiated on his or her behalf any complaint, charge, claim or proceeding
against the Company before any federal, state or local agency, court or other
body challenging the validity of the waiver of his or her claims under the ADEA
contained in Article 1 of this Release (but no other portion of such waiver); or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC.


Article 3 – Time to Consider


Eligible Employee acknowledges that Eligible Employee has been advised that he
or she has at least [twenty-one (21)] [forty-five (45)] days from the date of
receipt of this Release to consider all the provisions of this Release and, if
he or she chooses to sign this Release earlier, he or she does hereby knowingly
and voluntarily waive said minimum [twenty-one (21)] [forty-five (45)] day
period.




17



--------------------------------------------------------------------------------





ELIGIBLE EMPLOYEE REPRESENTS THAT HE OR SHE HAS READ THIS RELEASE CAREFULLY AND
UNDERSTANDS FULLY THE TERMS OF THE RELEASE, THAT HE OR SHE HAS BEEN ADVISED BY
THE COMPANY TO CONSULT WITH AN ATTORNEY, AND THAT HE OR SHE HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS RELEASE. ELIGIBLE
EMPLOYEE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE OR SHE IS GIVING UP CERTAIN
RIGHTS WHICH HE OR SHE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF THE RELEASEES UP TO THE DATE OF THE
SIGNING OF THIS RELEASE. ELIGIBLE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE OR SHE
HAS NOT BEEN FORCED, COERCED, SUBJECTED TO DURESS, OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS RELEASE. ELIGIBLE EMPLOYEE ACKNOWLEDGES THAT HE OR SHE
IS EXECUTING THIS RELEASE KNOWINGLY AND VOLUNTARILY.


Article 4 – Revocation


Eligible Employee hereby acknowledges and understands that Eligible Employee
shall have seven (7) days from the date of execution of this Release to revoke
this Release (including, without limitation, any and all claims arising under
the ADEA) and that the obligation to make the payments to Eligible Employee
described in Article 3.2 of the Plan shall not be enforceable until eight (8)
days have passed since Eligible Employee’s signing of this Release without
Eligible Employee having revoked this Release. If Eligible Employee revokes this
Release, Eligible Employee will be deemed not to have executed this Release.


Article 5 – No Admission


This Release does not constitute an admission of liability or wrongdoing of any
kind by Eligible Employee or the Company.


Article 6 – General Provisions


A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Eligible
Employee and the Releasees.


Article 7 – Governing Law; Consent to Jurisdiction


This Release shall be governed by, and construed in accordance with, the laws of
the State of New York, without reference to its conflict of law provisions.
Furthermore, Eligible Employee and the Company each agrees and consents to
submit to personal jurisdiction in the state of New York in any state or federal
court of competent subject matter jurisdiction situated


18



--------------------------------------------------------------------------------





in New York County, New York. Eligible Employee and the Company further agree
that the sole and exclusive venue for any suit arising out of, or seeking to
enforce, the terms of this Release shall be in a state or federal court of
competent subject matter jurisdiction situated in New York County, New York. In
addition, Eligible Employee and the Company waive any right to challenge in
another court any judgment entered by such New York County court or to assert
that any action instituted by the Company in any such court is in the improper
venue or should be transferred to a more convenient forum. Further, Eligible
Employee and the Company waive any right they may otherwise have to a trial by
jury in any action to enforce the terms of this Release. The parties hereto
irrevocably consent to the service of any and all process in any suit, action or
proceeding arising out of or relating to this Release by the mailing of copies
of such process to such party at such party’s address specified in this Release.
Each party shall bear its own costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Release.


Article 8 – Notice


All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand or facsimile, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service) to the parties at the following address: (i) for
the Company: Executive Vice President and Chief Legal Officer, Voya Financial,
Inc. at 230 Park Avenue, 13th Floor, New York, New York 10169; and (ii) for the
Eligible Employee such address that Eligible Employee provides to the Company in
writing.




* * * * *






IN WITNESS WHEREOF, Eligible Employee has hereunto set his or her hand as of the
day and year set forth opposite his or her signature below.




______________________________________ ___________________
Name:                     Date:




19

